DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The prior rejection of claims 1, 10 and 11 is hereby withdrawn in light of amendments incorporating objected allowable subject matter (11/25/2020)

Allowable Subject Matter
Claims 1-7 and 10-17 are allowed.

                                            Reasons for Allowance          
The following is an examiner’s statement of reasons for allowance: 
            The prior art taken alone or in combination fails to teach the combination of limitations recited in independent claims 1, 10 and 11.
            Chen (US PGPUB 2014/0310642 A1) discloses a speech processing system including performing an attention mechanism to determine a mapping relationship between inputted text and an audio spectrum feature vector for generating an audio signal regarding the inputted text, the audio spectrum feature vector being automatically synthesized by using the inputted text using a trained Al module configured to generate the mapping relationship as an output, but does not explicitly disclose the combination of limitations recited in the independent claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658